Citation Nr: 1012910	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-27 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hiatal hernia with symptoms (formerly hiatal hernia with 
gastroesophageal reflux disease).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969, and from October 1986 to August 1995.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in San Diego, California, which increased the 
Veteran's disability evaluation for hiatal hernia with 
symptoms to 30 percent, effective November 30, 2005.  

In July 2008, the Veteran testified at a local hearing 
before a Decision Review Officer at the Indianapolis RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The Veteran's service-connected hiatal hernia with symptoms 
is manifested by no more than persistent epigastric distress 
with dysphagia, pyrosis, regurgitation, frequent belching, 
and occasional vomiting, without symptomatology productive 
of severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
disabling for hiatal hernia with symptoms have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, Diagnostic Code 7346 
(2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) ("Pelegrini II"), the United States Court 
of Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession 
that pertains to the claim, was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for a hiatal hernia with 
symptoms was previously established, and the current appeal 
arose from a claim for an increased rating.  In May 2006, 
prior to the initial adjudication of his claim, the RO sent 
the Veteran a VCAA letter, which informed him that he should 
provide evidence showing that the symptoms from his 
disability had increased in severity.  This letter provided 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating, and it advised the Veteran of what VA would do to 
assist him in obtaining such evidence.  The record reflects 
that the Veteran's claim was subsequently readjudicated in a 
Statement of the Case ("SOC") dated August 2007, and a 
Supplemental Statement of the Case ("SSOC") dated March 
2009.   

The Board further notes that the VCAA letter of May 2006, as 
well as a letter dated May 2008, provided the Veteran with 
specific information regarding evidence VA uses to determine 
the disability rating and effective date elements of a 
claim.  See Dingess/Hartman v. Nicholson, supra.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records, and VA examination reports dated 
May 2006 and April 2008.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any outstanding, available 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that have not already been obtained 
and added to the claims folder.

As noted above, the Veteran has been afforded two VA 
compensation and pension examinations pursuant to his 
request for an increased disability rating.  The Board finds 
the examination reports in this case to be thorough and 
complete because they show that the VA examiners reviewed 
the Veteran's complete claims folder, elicited from the 
Veteran his history of hiatal hernia symptomatology and 
treatment, and provided clinical findings detailing the 
results of their examinations in order to allow the Board to 
rate the Veteran's disorder under the applicable criteria.  
As such, the Board finds that the examination reports are 
adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claims, in which case, the 
claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree 
of disability specified is considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran's service-connected hiatal hernia with symptoms 
has been evaluated at 30 percent disabling under DC 7346.  
Under DC 7346, pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of heath 
warrant a 60 percent rating; persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
warrant a 30 percent rating; and two or more of the symptoms 
for the 30 percent evaluation of less severity warrant a 10 
percent rating.

III.  Analysis

The Veteran contends that the symptomatology from his hiatal 
hernia is greater than the current 30 percent disability 
rating contemplates.  Specifically, he states that he 
continues to experience chronic acid reflux, regurgitation 
and frequent belching, none of which are relieved by his 
current medication regimen.  See Informal Hearing 
Presentation ("IHP"), December 2009.

VA treatment records beginning in June 2005, approximately 
on year prior to his application for an increased 
evaluation, show that the Veteran was seen at the VA medical 
center ("VAMC") for complaints related to his hyperlipidemia 
and asthma.  A review of systems revealed that he was 
negative for nausea, vomiting, hematemesis (blood in vomit), 
melena (black, tarry stools) and abdominal pain.  

In August 2005, he returned to the VAMC with complaints of 
periodic abdominal pain and the urge to have a bowel 
movement within 20 minutes after eating subsequent to a 
surgical procedure for removal of torsion of paracloic fat 
in March 2005.  It was noted that he had undergone an 
esophageal repair, via the use of the small bowel, in 1995.  
During the evaluation, the Veteran denied dysphagia.  The 
only diagnosis was hyperlipidemia.  

In March 2006, the Veteran was seen again at the VAMC for a 
follow-up for GERD (gastroesophageal reflux disease) and 
complaints of abdominal tenderness.  He also said that he 
was experiencing constant heartburn regardless of what he 
ate.  He denied all other complaints and noted that he was 
not taking any medication other than Rolaids to help relieve 
his symptoms.  At that time, a physical examination revealed 
his weight to be 225 lbs.  He was diagnosed with right upper 
quadrant pain and GERD, and was advised to return for 
follow-up of symptoms in six weeks.

In May 2006, he returned for a follow-up assessment of his 
condition, at which time he reported that he was still 
experiencing constant heartburn and belching.  He also said 
that he experienced occasional difficulty swallowing food 
(dysphagia).  He denied abdominal pain, melena and 
hematochezia (blood in stools).

In May 2006, pursuant to his claim for an increased 
disability evaluation, the Veteran was afforded a VA 
examination.  The examiner began by noting that he had 
reviewed the Veteran's complete claims folder, including his 
VAMC treatment records, which showed that he had initially 
been diagnosed with esophageal diverticulum in 1993, and had 
undergone corrective surgery the following year.  During the 
evaluation, the Veteran reported that he experienced chronic 
dysphagia of both liquids and solids that had become 
progressively worse during the previous year.  He also 
reported occasional, but increasing, burning discomfort in 
the chest (pyrosis or heartburn) that had become more 
frequent during the past several weeks.  The Veteran denied 
experiencing hematemesis, and said that he only experienced 
melena intermittently.  He also said that he was 
experiencing increasing episodes of regurgitation several 
times per day, along with frequent belching and nausea.  He 
said that he experienced vomiting about once per week with 
only occasional retching.  During the physical examination, 
the examiner noted that the Veteran weighed 227 pounds, 
which he characterized as "obese," and found that his weight 
appeared stable, but noted that "if anything, he's gained 
weight over the past year."  A review of laboratory tests 
revealed normal findings.  The examiner diagnosed the 
Veteran with residuals of esophageal diverticulum with a 
history of corrective surgery in 1994, and a hiatal hernia 
with GERD.  

In June 2006, the Veteran underwent an 
esophagogastroduodenoscopy ("EGD") at the VAMC for 
complaints of GERD.  The procedure revealed evidence of free 
reflux of fluid in the esophagus, and that the wrap 
performed during his Nissen fundoplication was slightly 
loose. A pathology report indicated benign results.      

Medical reports from the Social Security Administration in 
conjunction with the Veteran's application for Social 
Security Disability Insurance ("SSDI") benefits show that, 
in October 2006, he was seen at PSB Medical for continuing 
complaints of GERD.  He said that he sometimes experienced 
heartburn and vomiting secondary to GERD, along with 
diarrhea.  However, he denied nausea, hematemesis, melena, 
and hematuria (blood in urine).  The diagnosis was GERD and 
peptic ulcer disease.  The examiner also specifically noted 
that, based on the Veteran's symptoms from his GERD and 
peptic ulcer, he should be able to work an 8-hour day seated 
or standing with walking. 

VAMC outpatient treatment records between January 2007 and 
February 2009 show that the Veteran was seen at the VAMC on 
multiple occasions for treatment of various chronic medical 
problems.  However, these records show that, when questioned 
about symptomatology related to his gastrointestinal and 
genitourinary systems, he consistently denied experiencing 
abdominal pain, nausea, vomiting, diarrhea, melena, 
hematochezia, hematuria and hematemesis.  See VAMC treatment 
records September 2007, October 2007, January 2008, August 
2009, and February 2009).  

In February 2008, the Veteran was seen at Good Samaritan 
Hospital for complaints of epigastric pain.  He said that he 
had experienced occasional nausea, but no vomiting.  He 
subsequently underwent laparoscopic repair of an epigastric 
hernia with mesh, lysis of adhesions and umbilical hernia 
repair.  

In April 2008, the Veteran was afforded a second VA 
examination pursuant to his claim of increased 
symptomatology from his hiatal hernia, at which time, he 
reported continuing problems with acid reflux.  The examiner 
indicated that he had taken note of, and discussed with the 
Veteran, his prior VA and private treatment records, 
especially noting that his Nissen fundoplication wrap was 
slightly loose, as well as his June 2006 EDG, in which there 
was evidence of free reflux in the esophagus.  He also noted 
that the Veteran had undergone a laparoscopic repair of an 
epigastric hernia in February 2008.  During the interview 
portion of the examination, the Veteran reported that he 
still experienced chronic heartburn with occasional 
regurgitation and frequent belching.  However, he denied 
experiencing chronic nausea, vomiting, diarrhea or 
constipation.  He also denied chronic abdominal pain.  Upon 
physical examination, it was noted that the Veteran weighed 
230 pounds.  There were no apparent ulcers or other 
significant mucosal problems.  The examiner also noted that 
the Veteran reported bilateral shoulder pain, especially on 
the left, that had progressed over the previous eight years 
without any specific history of significant trauma.  
However, he also noted that the Veteran had undergone right 
shoulder arthroscopic surgery with a possible rotator cuff 
procedure in 2002, and therefore, did not attribute this 
shoulder pain to his hiatal hernia.  Bilateral shoulder x-
rays revealed minimal degenerative changes to the left 
acromioclavicular joint with spurring.  The examiner 
diagnosed the Veteran as being status post Nissen 
fundoplication in 1994, and status post recent laparoscopic 
repair of epigastric hernia with mesh and extensive lysis of 
abdominal adhesions in February 2008, chronic GERD secondary 
to status post surgical repair of esophageal diverticulum in 
1994, and status post umbilical hernia repair in February 
2008.  He also diagnosed the Veteran with obesity; there was 
no evidence that he had lost any weight since the previous 
2006 VA examination.  

In July 2008, the Veteran testified at a hearing before at 
the Indianapolis RO, at which time, he again claimed that 
the symptoms from his service-connected disability had 
worsened.  Specifically, he said that he had chronic 
heartburn and had to watch what he ate or he would suffer 
from constant vomiting or belching.  He also said that he 
was unable to eat spicy foods or go out to eat because his 
symptoms caused him embarrassment.  He added that he choked 
easily, and claimed that he had lost 14 pounds since his 
February 2008 surgery. 



 

IV. Conclusion

Based on a review of the claims folder, the Board finds the 
competent evidence of record is against finding that a 
disability evaluation in excess of 30 percent is warranted 
for the Veteran's hiatal hernia disability under DC 7346. 
 
As noted above, although the Veteran's symptomatology from 
his chronic disorder is productive of several symptoms, 
including chronic dysphagia, pyrosis, regurgitation, 
frequent belching and occasional vomiting, there is no 
probative evidence to support the Veteran's assertion that 
his symptoms have a severe impact on his overall health.  As 
previously discussed, a 60 percent rating under DC 7346 for 
a hiatal hernia requires symptoms such as pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (2009).  
In this case, although the Veteran has repeatedly complained 
of infrequent vomiting, the medical treatment records show 
that he has consistently denied experiencing hematemesis and 
melena.  Moreover, although the Veteran complained of 
epigastric pain prior to his February 2008 surgical 
procedure to repair his epigastric and umbilical hernias, 
during the subsequent April 2008 VA examination, he 
specifically denied chronic abdominal pain.  

The Board further notes that there is no evidence during the 
course of this appeal that the Veteran has exhibited 
"material" weight loss as a result of his hiatal hernia.  
Rather, as noted above, during the May 2006 VA examination, 
the examiner noted that the Veteran was 227 lbs and said 
that he had actually gained weight.  A review of subsequent 
VAMC outpatient treatment reports shows that his weight has 
moderately fluctuated no more than 15 lbs up or down.  These 
reports show a weight of 228 lbs in March 2007, 241 lbs in 
January 2008, 230 lbs during the April 2008 VA examination, 
225 lbs in August 2008, and the most recent weight of 236.5 
lbs in March 2009.  In this regard, the Board notes that, 
despite the Veteran's assertion during his July 2008 RO 
hearing that he had lost 14 lbs since his February 2008 
hernia repair surgery, it appears that he subsequently 
regained most of this weight.  During a March 2009 VAMC  
outpatient visit for a nutrition dietetics consultation, the 
examiner noted that he had gained 13 lbs since August 2008 
due to "excessive energy intake."  Accordingly, the Board 
finds the symptoms from his hiatal hernia more closely 
approximate those of the current 30 percent rating; absent 
evidence of the aforementioned greater symptomatology, a 
higher disability rating under DC 7346 is not warranted.  

The Board has also considered the possibility of assigning a 
higher disability rating under an alternative diagnostic 
code related to the digestive system.  However, although the 
Veteran underwent repair of an umbilical hernia in February 
2008, the need for a supporting belt at any time for ventral 
hernia has not been shown.  Specifically, during the April 
2008 VA examination, there was also no evidence that the 
Veteran had apparent ulcers or healed or postoperative 
wounds from that procedure.  Accordingly a higher or 
separate disability rating under DC 7339 is not warranted.  

Additionally, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran has undergone several surgical procedures, there is 
no evidence that he requires frequent or lengthy periods of 
hospitalization for his hiatal hernia disability, nor is 
there any objective medical evidence of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Moreover, although evidence shows that the Veteran 
is currently unemployed and is receiving SSDI benefits for a 
primary diagnosis of asthma and a secondary diagnosis of 
GERD with ulcer, as noted above, during a private 
examination pursuant to his claim for SSDI, a private 
examiner found that, despite his diagnosis of GERD and 
peptic ulcer disease, he was still able to work an 8-hour 
day seated or standing with walking.  See PBS Medical 
report, October 2006.  In addition, the claims folder shows 
that the Veteran resigned from his previous occupation as a 
rural mail carrier with the United States Postal Service 
because of difficulty with his asthma, not due to the 
symptomatology from his hiatal hernia, and there is no 
evidence that the Veteran has claimed that his hiatal hernia 
markedly interferes with his ability to work.  See statement 
from United States Postal Service, March 2008.  Even 
assuming that the Veteran's hiatal hernia has a negative 
impact on his employability, it must also be noted that the 
30 percent rating currently assigned under DC 7346 is itself 
a recognition that his industrial capabilities are impaired.  
See 38 U.S.C.A. § 1155; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Nevertheless, the Board finds that the symptoms and 
manifestations of his disorder appear to be of the type 
precisely contemplated by the applicable rating criteria, 
and are not shown to be so severe as to result in marked 
interference with employment beyond that contemplated by the 
rating criteria.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

In summary, the Board concludes that the preponderance of 
the evidence of record is against the Veteran's claim for an 
increased rating for his hiatal hernia.  As there is not an 
approximate balance of evidence, the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
hiatal hernia is not warranted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


